Citation Nr: 1434225	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  07-17 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May to July 1969.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a July 2006 decision by the RO which denied, in part, service connection for a right knee disability.  A videoconference Board hearing was held before the undersigned Acting Veterans Law Judge in June 2009 and a copy of the hearing transcript has been associated with the claims file.  

In January 2010, the Board denied service connection for the right knee disability but vacated that decision in December 2010 because evidence that had been of record was not considered in the prior Board decision.  In September 2011, the Board again denied service connection for the right knee disability.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated and remanded the September 2011 Board decision.  


FINDING OF FACT

The medical evidence of record establishes that the Veteran's right knee disability clearly and unmistakably preexisted his military service and clearly and unmistakably did not increase in severity or otherwise worsen beyond the natural progression of the underlying disease process in service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service nor may any current arthritis be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2005 and February 2002.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in June 2009.  The Board also reviewed the Veteran's Virtual VA records.  Additionally, the claims file was referred for a Veterans Health Administration (VHA) medical opinion as to the etiology of the Veteran's right knee disability.  The Veteran was provided with copies of that report and given additional time to file a response.  The Veteran responded in June 2014 that he had no further argument or evidence to submit and would like the Board to adjudicate his claim.  The Board finds that the VHA opinion was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VHA examiner reviewed the claims file, addressed the favorable evidence in this case, and provided comprehensive and rational explanations for the conclusions reached.  

Further, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal.  He also has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue on appeal is available but not yet part of the claims file.  

As noted above, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the acting VLJ fully identified the issue on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  Furthermore, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Finally, the case has been subject to two prior Board remands.  The AMC associated all available VA and private treatment records and additional records from the Social Security Administration with the claims files and obtained a VA examination and opinion.  As such, the Board finds that the AMC substantially complied with the July 2009 and December 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In summary, the Board finds that the duty to notify and duty to assist have been satisfied.  

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (finding lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was increase in disability during service to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meet his (or her) burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of aggravation, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner, 370 F.3d at 1096.  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The condition need not be symptomatic at the time of evaluation, however, so long as the diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Factual Background & Analysis

The Veteran contends that he had surgery on his right knee prior to service and he reported this pre-service medical history when he was initially examined for service enlistment in 1968.  The Veteran testified that his knee began to swell about a week or two after starting basic training but he was not allowed to go on sick call until about the third or fourth week of training.  He said that he went on sick call no more than three times; twice to have the knee drained and the third time when "they was getting ready to get rid of me."  (Transcript p. 11-12).  The Veteran also testified that, when he was medically discharged from service, he was never informed that he could contest the Medical Board findings or submit evidence on his behalf and was told that, if he didn't accept the medical discharge, he would be sent to Vietnam.  (Transcript p. 13).  The Veteran reported that he tried to go to VA for treatment for about 2 years after service and he called VA 10 to 15 times a week but was never able to talk to anyone.  When he would get to talk to someone, they would tell him that he could come in on a certain day of the week but, when he would go to the VA facility, no one would be there and he would stay until someone finally came in.  (Transcript p. 17-18).  He said that he finally gave up on going to VA and sought medical treatment from various private doctors but those physicians are now deceased and he was unable to obtain any treatment records prior to 1996.  The Veteran finally testified that he has had chronic knee problems and has used a cane ever since service.  (Transcript p. 19).  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the nature and extent of his right knee disability may not be diagnosed via lay observation alone.  He is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current right knee disability.  See Jandreau, 492 F. 3d at 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), Barr, 21 Vet. App. at 303, Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge), and Voerth v. West, 13 Vet. App. 117, 119 (1999) (holding that, unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion as to the etiology of his right knee disability is of little probative value and assigns it no evidentiary weight.  

The Board notes that, while the Veteran reported that he had surgery on his right knee prior to service at the time of his pre-induction examination in October 1968, he was not shown to have a knee disability when examined and accepted for military service in May 1969.  Therefore, the Veteran is entitled to the presumption of soundness.  As will be discussed below, however, the Board finds that there is clear and unmistakable evidence that the Veteran had a right knee disability, diagnosed as internal derangement, at the time of service enlistment.  Therefore, the presumption of soundness is rebutted and the question to be resolved in this case is whether the Veteran's pre-existing right knee disability was clearly and unmistakably aggravated by service.  

Historically, the evidence showed that, on a pre-induction Report of Medical History in October 1968, the Veteran reported that he had surgery on his right knee in April 1967 and he had occasional mild leg cramps.  He denied any history of a "trick" or locked knee.  The initial enlistment examination report showed that the Veteran was classified with an L3 profile and was to be reevaluated in six months.  A notation on the same examination report, dated in April 1969, indicated that the Veteran was reevaluated, no additional defects were discovered, and he was accepted for service enlistment on May 28, 1969.  An examination for Medical Board evaluation dated June 25, 1969, showed that the Veteran had a moderate amount of knee pain and a grossly deranged knee with extreme medial collateral instability, anterior drawer and patella derangement.  X-ray studies showed gross coarse lateral collateral ligament calcification and faint calcification in the lateral and cruciate ligaments.  The Medical Board examiner recommended that the Veteran not be retained on active service.  

The diagnosis on a Medical Board report dated in July 1969 was internal derangement of the right knee.  At that time, the Veteran reported that he injured his knee in a motorcycle accident in April 1968 and he fractured the patella and ruptured the lateral and medial collateral ligaments.  He had surgery to repair the ligaments and was in a cast for eight weeks.  The Veteran reported that he had continuous episodes of effusion, pain, and weakness in the right knee ever since the injury which were greatly exacerbated by any form of strenuous exercise.  The Veteran experienced those symptoms during basic training and was seen on sick call numerous times when he was treated with heat, ace bandages, and light duty.  The Medical Board report noted that all physicians who examined the Veteran recommended a separation from service.  This report also noted that the Veteran was informed of the contents of the report and did not desire to submit a statement in rebuttal.  A signed statement to that effect was executed by the Veteran on July 9, 1969.  The Veteran was discharged from service on July 11, 1969, after 44 days of service.  

The evidentiary record includes numerous private medical records showing treatment for various maladies, including multiple joint pains involving his back, knees, legs, and feet from 1998 to the present.  These reports show that the Veteran was seen for right knee problems periodically and he reported a history of knee problems "on and off" since his knee surgery.  For example, a private medical report dated in August 2004 showed the Veteran was seen for a history of multiple joint pains that had been present for 2 to 3 years.  The Veteran's gait was normal "without any need for assistive device" and he had full range of motion in the right knee (0 to 140 degrees).  

In a letter received in June 2009, a private physician, Dr. S.L.B., reported that he believed that the Veteran would have developed post traumatic degenerative arthritis of the right knee with or without basic training.  Dr. S.L.B. also opined that some of the impact activities from service perhaps added to or caused some, although not a majority, of the Veteran's current x-ray changes.  

The Veteran was examined by VA in January 2011 to determine the nature and etiology of his current right knee disability.  The VA examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and current findings.  The Veteran reported that he had torn cartilage and ligaments in a motorcycle accident many years earlier and had intermittent swelling precipitated by activity ever since.  The objective findings on examination showed extension/flexion from zero to 110 degrees, negative pivot on Lachman's movement, and slight mediolateral laxity.  The examiner opined that it was more likely than not that the Veteran's current knee problems were related to the motor cycle accident and surgery prior to service and his brief time in service had no relationship to the current degenerative changes.  The VA examiner also noted that the Veteran had no significant fatigue, pain, or loss of motion on repetitive maneuvers.  

At the direction of the Board in December 2013, the claims file was referred for a VA expert medical opinion.  In February 2014, the claims file was reviewed by a VHA orthopedic surgeon to determine the etiology of the Veteran's current right knee disability.  This examiner stated that the claims file was reviewed and included a description of the Veteran's medical and service history.  This examiner noted that the treatment records for the Veteran's initial pre-service knee injury, such as emergency room notes, treatment records, surgical reports, post-operative notes, and radiographic studies were not available for review.  In this regard, the Board notes that these pre-service records were never provided to the examiners at the time of his service enlistment examination.  In fact, the record indicates that the only information the Veteran reported at the time of his enlistment examination was that he had surgery on his right knee prior to service and had occasional mild leg cramps.  The Veteran did not report the nature or extent of his initial injuries or, for that matter, the motorcycle accident until the Medical Board examination 4 weeks after service enlistment.  

In any event, the February 2014 VHA examiner noted that the Veteran had a significant right knee injury prior to service with continuing pain, effusion, and instability following his knee surgery and leg casting (prior to service) and he had the same issues soon after entering service which required medical treatment on several occasions and light duty assignment.  The VHA examiner also noted that the STRs did not show the Veteran sustained an acute injury or participated in any unusual physical activities in service that would have contributed to his knee injury.  In an addendum report dated in May 2014, the VHA examiner stated that, without the pre-service private medical records to review, he could not make a definitive diagnosis for the right knee injury prior to service.  Based on the orthopedic examination, diagnostic studies, and diagnosis in service, however, the VHA examiner opined that the right knee changes when examined in service showed a chronic knee injury of longstanding duration versus an acute injury that could have occurred during service.  The VHA examiner concluded that there was no clear and unmistakable evidence that the Veteran's pre-existing right knee disability was chronically aggravated or worsened by service.  

In deciding a claim based on aggravation, the Board first must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, the Board finds the VHA opinion most persuasive as it was based on a detailed analysis of all of the evidence of record, including the favorable medical opinion provided by Dr. S.L.B. in June 2009.  The VHA orthopedic surgeon included a detailed discussion of all relevant facts and offered a rational and plausible explanation for concluding that the Veteran's internal derangement of the right knee clearly and unmistakably pre-existed service and was not aggravated or worsened beyond the normal progression of the disease process during service.  The Board notes in this regard that, while the VHA examiner's opinion on the question of aggravation was not stated in the precise legal terms set out in Wagner, this examiner's discussion and analysis of the Veteran's service and STRs established that the medical findings shown in service were consistent with a disability that had been present for some time and was not indicative of an acute injury that could have occurred during the Veteran's six weeks of military service.  See Wagner, 370 F.3d at 1089.  The fact that the Veteran experienced a flare-up of symptoms in service is not equivalent to increased disability.  

In contrast, the favorable June 2009 private opinion from Dr. S.L.B. was equivocal and wholly conclusory in nature and did not include any discussion or analysis of the facts or offer any medical basis for the conclusions reached.  The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Dr. S.L.B. did not opine that the Veteran's pre-existing right knee disability was aggravated or worsened by service.  Instead, he opined only that some of impact activities in service "perhaps" added to or caused some of his current degenerative changes.  In this regard, the Board notes that Merriam-Webster's Collegiate Dictionary, 11th Edition (2007), defines "perhaps" as possibly but not certainty: maybe; something open to doubt or conjecture.  Furthermore, Dr. S.L.B. did not review the claims file and relied primarily on the Veteran's self-described history of symptoms in service in rendering his opinion in June 2009.  Under these circumstances, the Board finds that Dr. S.L.B.'s June 2009 opinion is less than probative and reliance upon the VHA opinion is warranted.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that service connection may not be based on resort to speculation or even remote possibility); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (same).

With respect to the Veteran's contentions, the Board notes that he has provided inconsistent and contradictory statements concerning his symptoms and treatment both during and after service.  These inconsistencies raise serious doubts as to the Veteran's ability to provide an accurate and reliable history and reflect very negatively on his credibility.  Specifically, while the Veteran testified before the Board that he told everyone who examined him about his medical history when he was evaluated for service enlistment, the STRs showed instead that he reported only that he had knee surgery in 1967 and had occasional "mild leg cramps."  The Veteran did not provide any medical records concerning his pre-service right knee injury at the time of his enlistment examination.  Nor was the full extent of his pre-service knee injury known until the Medical Board examination several weeks after the Veteran's service enlistment.  Similarly, as to the Veteran's Board hearing testimony that he was not informed that he could submit rebuttal evidence concerning the findings of the Medical Board in service, his service records clearly show that not only was the Veteran advised of his rights but he also signed a statement that he was informed of the Medical Board's findings.  

Additionally, in his notice of disagreement received in October 2006, the Veteran reported that his knee was swollen when he was examined and accepted for service and, after three days of basic training, his knee swelled even more and that he could not walk on it for days.  Again, and as noted elsewhere, the STRs showed his knee was normal at enlistment.  The Veteran also reported that he was seen by doctors about twice a week during his five weeks of service and his knee was drained three times.  At his Board hearing in June 2009, however, the Veteran testified that, although he complained about his knee during the first or second week of basic training, he was not allowed to go on sick call until the third or fourth week.  He also reported that, despite "hopping" around for five weeks while on active service, he was forced to participate in all of the activities of basic training, including marching, drilling, running, and "all forms of exercise."  The Veteran also testified that he was seen no more than three times on sick call, twice to have the knee drained and the final time when he was medically boarded out of service.  (Transcript p.9).  As noted above, the Medical Board report showed instead that the Veteran was seen "numerous times" during active service and that he was treated with heat, ace bandages, and light duty.    

The Veteran's testimony that, despite being unable to walk and "hopping" around for nearly all of his basic training, he was forced to participate in all basic training activities and prevented from going on sick call until the fourth week of service beggars belief.  The Board finds it inconceivable that that the Veteran would be unable to walk and be "hopping" around for nearly all of his basic training and yet would be forced to participate in all of the activities of basic training and not allowed to go on sick call until the fourth week of service.  It should be noted in this regard that drill sergeants and other instructors in service are responsible for the safety of the trainees under their command.  That the personnel responsible for the Veteran's safety and health simply would ignore his request for medical attention and force him to participate in training activities when the Veteran allegedly could not walk not only is inconsistent with their responsibilities but is a dereliction of duty and a chargeable offense that would subject them to disciplinary action.  

The Veteran's Board hearing testimony concerning his persistent unsuccessful attempts to obtain VA treatment after service likewise is inconsistent and not credible.  The Veteran testified that he was never treated by VA after service and that he finally sought private treatment because he could never get an appointment at a VA facility.  He then went on to describe his numerous attempts to be examined by VA and that he finally went to a VA facility at some point - he gave no specific dates - but no one was there at the appointed time.  He also testified that he waited until someone finally showed up but never indicated what transpired after medical personnel apparently arrived at the VA facility.  This description in the Veteran's testimony concerning his alleged odyssey in attempting to obtain VA treatment after his service discharge again beggars belief.  The Board finds it preposterous that, in light of the nature of his alleged right knee disability, the Veteran apparently waited all day at a VA facility until someone finally arrived and then left without being seen or getting another appointment.  Given the foregoing, the Board concludes that the Veteran's assertions and hearing testimony regarding the severity of his right knee symptoms and treatment during and after service are not credible and entitled to no probative weight.  The Board also concludes that the June 2009 medical opinion from Dr. S.L.B., based on the Veteran's inherently incredible and contradictory self-reported history, is not probative on the issue of whether a right knee disability was incurred in or aggravated by active service.  

In summary, there is no persuasive, probative medical evidence of record that the Veteran's pre-existing right knee disability was aggravated or worsened beyond the natural progression of the disease process in service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


